Citation Nr: 9926645	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-08 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from July 
1947 to April 1955. 


FINDINGS OF FACT

1.  In a March 1972 rating decision, the RO denied the 
veteran service connection for a right ankle disorder; this 
decision is final. 

2.  Evidence associated with the claims folder since the 
March 1972 RO decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the March 1972 rating 
decision is not new and material, and the veteran's claim for 
service connection for a right ankle disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed March 1972 rating decision, the RO denied 
service connection for a right ankle disorder.  At present, 
as the veteran is contending his right ankle disorder was 
aggravated during his period of service and is attempting to 
reopen his claim for service connection, his case is before 
the Board for appellate review.  However, because the March 
1972 RO decision is final, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, the evidence of record at the time of the March 
1972 rating decision included the veteran's service medical 
records which show that the enlistment examination in July 
1947 was negative for an musculoskeletal defects.  He was 
initially seen in February 1954 for complaints of a painful 
right ankle.  It was noted that there was an old fracture or 
puncture wound prior to service.  X-ray of the right ankle in 
February 1954 showed that the ankle joint proper was within 
normal limits.  However, there was an old healed fracture 
involving the os calcis which had healed with moderate 
sclerosis and a slight widening deformity in the superior-
inferior direction, resulting in ankylosis between the talus 
and navicular and almost complete ankylosis between the os 
calcis and cuboid.  The medical records note an impression of 
old arthrodesis of the right ankle.  The veteran was given a 
permanent L-3 profile because of severe traumatic arthritis, 
right ankle, with an arthrodesis of the right ankle.  At the 
separation examination in April 1955, the veteran reported 
swollen or painful joints and that he had had an operation on 
his right foot at the age of seven.  The examiner noted a 
swollen joint, foot trouble, and the fracture of the 
veteran's right ankle as a child.

Additional evidence at the time of the March 1972 rating 
decision included a statement from M. O. Bordelove, M. D., 
dated in January 1972, that the veteran was initially seen in 
December 1971 regarding a painful right foot.  Examination of 
the right foot revealed three old, well-healed scars, which 
were surgically induced when the veteran was approximately 
seven years old as a result of a severe infection in the bone 
of the foot.  X-rays revealed the presence of a 
decalcification of the calcaneus.  The physician noted that 
this was probably a result of the initial infection many 
years ago.  Arthritic changes were evident in the right foot.

Since the March 1972 final adjudication, the additional 
evidence in the file which is related to this issue includes 
a November 1981 VA examination report showing the veteran had 
scaring in the right calcaneal area and medial plantar 
border, and was diagnosed with residual puncture wound of the 
right ankle with residual infection and partial ankylosis.  
Additionally, the evidence includes medical records from the 
VA Medical Centers in Detroit and Allen Park dated from July 
1981 to December 1998.  These records basically describe the 
treatment the veteran has received over time for various 
health problems including, but not limited to, right ankle 
pain, chronic osteomyelitis, old trauma of the right ankle 
with degenerative changes and effusion of the tarsal joints, 
osteopenia of both ankles, and arthritis of various joints 
including the right ankle. 

Furthermore, the record includes statements by the veteran 
and his representative made in correspondence and during the 
October 1998 hearing tending to link his current right ankle 
disorder to his service.  Specifically, during the October 
1998 hearing, the veteran testified that he injured his right 
ankle at the age of five, which was asymptomatic until his 
service.  Lastly, the evidence includes copies of the 
veteran's service medical records, which the Board notes were 
part of the claims file prior to the March 1972 rating 
decision.  As such, these additional copies do not constitute 
new and material evidence as defined under 38 C.F.R. 
§ 3.156(a).

After a review of the additional evidence submitted 
subsequent to the March 1972 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the March 1972 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran's in-service 
symptomatology and claimed aggravation is linked to his 
current right ankle disorder.  Thus, the Board finds that the 
additional evidence submitted, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  And, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for a 
right ankle disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a right ankle disorder, 
and the benefit sought on appeal is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

